NIX, Chief Justice,
dissenting.
I respectfully dissent from the majority’s position and conclude that the Recreation Use of Land and Water Act, Act of February 2, 1966, P.L. 1860, § 1 et seq., 68 P.S. § 477-1 et seq., is applicable to the instant action involving the St. Charles Seminary.
The majority reaches a contrary result by concluding, “[b]oth public policy and the legislative history of the Recreation Use Act show that it was not intended to, and should not, apply to immunize the Seminary from liability for negligence in the maintenance of its indoor swimming pool.” In my judgment the clear language of the Act, the legislative history, as well as the Act’s stated purpose clearly indicates otherwise.
The focal point of any statutory interpretation must be the language of the statute itself. 1 Pa.C.S. § 1939. “When the words of the statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). See also In re Fox’s Estate, 494 Pa. 584, 431 A.2d 1008 (1981); Hellertown Mfg. Co. v. Commonwealth, 480 Pa. 358, 390 A.2d 732 (1978).
Section one of the Act states that its legislative purpose is to encourage owners of land to make available to the public certain areas for recreational purposes. 68 P.S. § 477-1.1 *28It further states that such owners would incur limited liability towards persons entering thereon for such purposes. Id. The operative words of the statute are defined in section two, 68 P.S. § 477-2, which reads as follows: § 477-2. Definitions
As used in this act:
(1) “Land” means land, roads, water, watercourses, private ways and buildings, structures and machinery or equipment when attached to the realty.
(2) “Owner” means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises.
(3) “Recreational purpose” includes, but is not limited to, any of the following, or any combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiiing, water sports and viewing or enjoying historical, archaeological, scenic, or scientific sites.
(4) “Charge” means the admission price or fee asked in return for invitation or permission to enter or go upon the land.
Both the majority opinion2 and appellee maintain that the Seminary, an urban building, does not fall within the scope *29of the Act. The Superior Court took the contrary view and concluded that an urban building could fall within the scope of the Act. However, they reasoned that since a swimming pool is not expressly included under the terms of the Act it did not fall within the scope of the Act’s provisions.3 My reading of the language of the Act suggests that these views are in error.
The Seminary as owner, possesses a fee simple interest in its building. In that building there is a structure, a swimming pool, to which the Seminary invited free of “charge” members of the general public4 to engage in the recreational activity of swimming.
As the Superior Court aptly noted:
There is nothing unreasonable about applying the limited liability decreed by the legislature in a uniform manner to lands, whether urban, suburban or rural, which are made available for recreational use without charge. The broad language adopted by the legislature suggests most strongly that the legislature deemed the need for recreational lands in urban centers to be as great as the need therefor in rural areas of the State.
Rivera v. Philadelphia Theological Seminary, 326 Pa. Super. 509, 521-522, 474 A.2d 605, 611 (1984).
The above excerpt reflects the view expressed by J. Barrett in his analysis of a more restrictive statute than our Act. The Barrett reasoning is even more impressive where *30our legislature has intentionally provided wider coverage than traditionally accorded in this area.
... There is little doubt that overpopulation and increased leisure time have added to the pressures on publicly owned recreation areas in the past two decades. National and state parks are crowded, ... , and the playthings of our mechanized society are invading the remaining open spaces with bewildering speed. Despite a resurgent interest in adding new lands to the national park system, current forecasts predict little improvement in recreational opportunities absent the contribution of private landowners. Thus, there is an objective basis for the aim of recreational use acts: to promote increased public access to private lands by reducing the liability of landowners and occupiers. The degree to which owners and occupiers in fact open their lands will depend largely on how effectively this legislation relieves them of their common law duty of care, (footnotes omitted)
J. Barrett, Good Sports and Bad Lands: The Application of Washington’s Recreation Use Statute Limiting Landowner Liability, 53 Wash.L.Rev. 1, 4-5 (1977).
An attempt to create an artificial exclusion to limit the owners of private property who would choose to open their lands for recreational purposes merely because the property is situated in an urban area, undercuts legislation such as the Act and frustrates the salutory purposes sought to be achieved.
Thus, because the Seminary is a building located in an urban area, it does not follow that the Seminary is not covered by the Act. Nowhere is it expressly stated in the Act that the recreational use must occur outdoors. I therefore believe it improper to create such a limitation by judicial fiat.
Moreover, contrary to the conclusion reached by the Superior Court, it is not necessary that the Act specifically enumerate swimming pool in order for that structure to be included within the scope of the Act. It is clear that the legislature intended to use the term “structure” in accord*31anee with its normal and accepted usage. 1 Pa.C.S. § 1903(a). If “structures” was intended to convey a special meaning for the purposes of this Act, it would have been included in the definitional section, 68 P.S. § 477-2, supra, where that limited meaning could have been specified. The Act lists swimming as one of the recreational purposes. 68 P.S. § 477-2(3). A swimming pool is a location where that activity frequently occurs. It is difficult to accept that the legislature intended to exclude this use from the language used in the Act. In interpreting statutes, we are obligated to avoid strained results. 1 Pa.C.S. § 1922(1). I thus conclude that the Act, by its clear terms, is applicable to the St. Charles Seminary.
In so concluding I must reject the result reached by the Superior Court that the regulations promulgated by the Department of Environmental Resources (DER) under the Public Bathing Law, Act of June 23, 1931, P.C. 899, as amended, 35 P.S. §§ 672-680d, supersede the Recreation Use of Land and Water Act. The majority raises the possibility that the DER regulations passed in 1974, 25 Pa.Code § 193.1 et seq., may be invalid because they exceed the scope of the enabling statute, the Public Bathing Law, supra. However, the majority does not resolve this issue but resorts instead to the common law. I believe that here the administrative agency not only went beyond the scope of statute itself, but also intruded upon an area in which there is express legislation. I am thus constrained to conclude that the regulations are not controlling in the instant case. Regulations passed by an administrative agency cannot supersede or repeal a statute passed by the legislature. Public policy is to be articulated by the legislature and not the agencies. See Western Pennsylvania Water Co. v. Pennsylvania Public Utility Commission, 471 Pa. 347, 370 A.2d 337, 339-40 (1977); Drexelbrook Associates v. Public Utility Commission, 418 Pa. 430, 212 A.2d 237 (1965). Hence, the DER regulations of 1974 cannot supersede the Recreation Use of Land and Water *32Act of 1966 which itself repealed all inconsistent acts or parts of acts. 68 P.S. § 477-8.
Even if resort to legislative intent is required, we also must reach the conclusion that the Recreation Use of Land and Water Act is controlling. The Recreation Use of Land and Water Act of 1966 repealed and replaced the Act of September 27, 1961, P.L. 1696, which limited the “liability of landowners of agricultural lands or woodlands” for “personal injuries while hunting or fishing.” The new 1966 statute broadened its coverage to include “land, roads, water, watercourses, private ways and buildings, structures and machinery or equipment when attached to the realty.” 68 P.S. § 477-2(1). The 1966 Act also enlarged upon the activities encompassed in the term “recreational purpose.” See 68 P.S. § 477-2(3). The 1966 Act thus eliminated the prior geographical and recreational use limitations. It is a rule of statutory construction that a change in the language of a statute reflects a corresponding change in legislative intent. Masland, v. Bachman, 473 Pa. 280, 289, 374 A.2d 517, 521 (1977); Haughey v. Dillon, 379 Pa. 1, 6, 108 A.2d 69, 72 (1954); Commonwealth v. Lowe Coal Co., 296 Pa. 359, 365, 145 A. 916, 918 (1929). By removing the former restrictive language, the legislature gave a clear signal that it intended to broaden the scope of immunity created under the Act.
Since the evidence presented at trial did not show that the St. Charles Seminary engaged in any willful or malicious conduct, 68 P.S. § 477-6,5 1 would hold that judgment n.o.v. should have been entered in favor of the Seminary.
*33Accordingly, I would remand for a new trial to reassess the comparative negligence of the remaining parties, the decedent and Our Lady of Lourdes Catholic Church.6
McDERMOTT and ZAPPALA, JJ., join in this dissenting opinion.

. § 477-1. Purpose; liability
The purpose of this act is to encourage owners of land to make land and water areas available to the public for recreational pur*28poses by limiting their liability toward persons entering thereon for such purposes.


. In its attempt to ignore the plain meaning of section 477-2(1), the majority engages in what can only be described as creative grammar. Section 2(1) first defines land to include "land, roads, water, watercourses, private ways and buildings . . . .” There is nothing which logically suggests, as the majority concludes, that the word "buildings” is a restrictive modifier of "land, roads, water, watercourses.” In fact it is mind-boggling to imagine how “buildings” could modify land, roads, water or watercourses. The definition of land in section 2(1) then continues with “structures and machinery or equipment when attached to the realty.” The phrase "when attached to the realty’ modifies structures, machinery and equipment. This interpretation is congruent with the rest of the statute because it places the requirement that the structure, machinery or equipment be part of real property.' There is no requirement that the structure, machinery or equipment be located outdoors, only a requirement that they are affixed to the realty, which entails the possibility that the structure is located in the building.


. The Superior Court was of the view that since the Public Bathing Law, Act of June 23, 1931, P.L. 899, as amended, 35 P.S. §§ 672-680d, specifically applied to swimming facilities, coupled with the omission of a specific reference to swimming pools in the Recreational Act, an inference that the latter did not intend to include swimming pools within its scope was justified.


. It has been accepted as factually true throughout this matter that the indoor swimming pool owned and maintained by the Seminary was available for use without restriction to any group, Catholic or otherwise. The evidence also indicated that the Seminary also provided use of the pool regularly to "Camp Overbrook” for inner-city children during the summer months. On the average it was estimated that free use of the pool occurred 18 to 20 times a month during the summer months by various groups of children.


. Section 477-6 states in relevant part:
Nothing in this act limits in any way any liability which otherwise exists:
(1) For wilful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.
68 P.S. § 477-6(1).


. I agree with the majority’s conclusion that since none of the parties challenged the trial court’s directed verdict in favor of Father Flynn, the Superior Court improperly joined Father Flynn as a party in the new trial. Since I have determined that the Seminary should not have been found liable under a theory of negligence in the first trial, it is now necessary on remand to have the liabilities assessed between the remaining parties independent of the original comparative negligence allocations.